           Case 1:19-cv-01471-NONE-JLT Document 72 Filed 03/05/21 Page 1 of 2


      Hank Bates (SBN 167688)                            James L. Kauffman (Pro Hac Vice)
 1    hbates@cbplaw.com                                  jkauffman@baileyglasser.com
      Randall K. Pulliam (Pro Hac Vice)                  BAILEY & GLASSER, LLP
 2    rpulliam@cbplaw.com                                1055 Thomas Jefferson Street, Suite 540
      Lee Lowther (Pro Hac Vice)                         Washington, DC 20007
 3    llowther@cbplaw.com                                Tel. (202) 463-2101
      CARNEY BATES & PULLIAM, PLLC
 4    519 W. 7th Street                                  Elizabeth Ryan (Pro Hac Vice)
      Little Rock, AR 72201                              eryan@baileyglasser.com
 5    Tel. 501-312-8500                                  BAILEY & GLASSER, LLP
      Fax 501-312-8505                                   99 High Street, Suite 304
 6                                                       Boston, MA 02110
      Robert G. Kuhs                                     Tel. (617) 439-6730
 7    (SBN 160291)
      rgkuhs@kuhsparkerlaw.com
 8    KUHS & PARKER
      1200 Truxtun Avenue, Suite 200
 9    Bakersfield, CA 93301
      Tel. (661) 322-4004
10    Fax (661) 322-2906
11                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
12
     NERI URBINA and LEONILA URBINA on
13   behalf of themselves and all others similarly    Case No. 1:19-cv-01471-NONE-JLT
     situated,
14
                             Plaintiffs,
                                   STIPULATION AND ORDER RE-
15   v.                            NOTICING DEFENDANT FREEDOM
                                   MORTGAGE CORPORATION’S
16   FREEDOM MORTGAGE CORPORATION, MOTION TO DISMISS
17                           Defendant.
18

19

20          Pursuant to Local Rules 144 and 230(f), the Parties present the Court for approval their

21   stipulation re-noticing the date of Defendant Freedom Mortgage Corporation’s pending Motion to

22   Dismiss, (ECF No. 62), from March 23, 2021, to May 18, 2021.

23          In light of the foregoing, the Parties respectfully request that the Scheduling Conference

24   currently set for March 29, 2021, be adjourned to a later date.

25          Counsel for Plaintiffs has conferred with counsel for Defendant and is authorized to

26   represent that Defendant agrees with the request.

27

28
     STIPULATION TO RE-NOTICE MOTION TO DISMISS            CASE NO. 1:19-cv-01471-NONE-JLT

     Page 1 of 2
           Case 1:19-cv-01471-NONE-JLT Document 72 Filed 03/05/21 Page 2 of 2


                                                  Respectfully submitted,
 1
      Dated: March 5, 2021
 2                                                CARNEY BATES & PULLIAM PLLC

 3                                                By: /s/ Lee Lowther
                                                  Lee Lowther
 4
                                                  Attorneys for Plaintiffs
 5

 6    Dated: March 5, 2021                        COZEN O’CONNOR
 7                                                By:/s/ Michael w. McTigue Jr.
                                                  Michael W. McTigue Jr.
 8
                                                  Attorneys for Defendant
 9                                                FREEDOM MORTGAGE CORPORATION
10
                                                    ORDER
11
             In accordance with the parties’ stipulation:
12
             (1) the pending motion to dismiss (Doc. No. 62), is re-noticed for May 18, 2021; and
13
             (2) the scheduling conference is continued to June 17, 2021, at 9:00 a.m. in Bakersfield,
14
     510 19th Street, before Magistrate Judge Jennifer L. Thurston.
15
             The parties are reminded that pursuant to the Standing Order Re Judicial Emergency
16
     issued February 3, 2020 (Doc. No. 39-1), the motion to dismiss will be decided on the papers.
17
     The hearing date chosen by the filing party serves only to set the opposition and reply filing
18
     deadlines. A written decision will issue as soon as is practicable in light of the court's
19
     extraordinarily heavy caseload. The parties are warned that civil motions and trials set before
20
     district judges in this district are likely to experience significant delays due to judicial resource
21
     shortages. The parties are encouraged to reconsider consenting to magistrate judge jurisdiction
22
     over this action for all purposes.
23
     IT IS SO ORDERED.
24

25       Dated:     March 5, 2021
                                                          UNITED STATES DISTRICT JUDGE
26

27

28
     STIPULATION TO RE-NOTICE MOTION TO DISMISS              CASE NO. 1:19-cv-01471-NONE-JLT

     Page 2 of 2
